Citation Nr: 0905654	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  95-16 878A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for porphyria cutanea 
tarda (PCT), claimed as due to exposure to Agent Orange.

3.  Entitlement to service connection for a liver disorder, 
claimed as due to exposure to Agent Orange.

4.  Entitlement to service connection for peripheral 
neuropathy, claimed as due to exposure to Agent Orange.


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran had honorable active service from June 1960 to 
July 1968, followed by a period of service ending in 1971 
with an other than honorable discharge.

This matter originates from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  The Veteran appealed this decision 
to the Board of Veterans' Appeals (Board).  In January 2004, 
the Board remanded the claims.  Subsequently, in April 2006, 
the Board denied the claims as are noted on the title page 
above.  

The Veteran appealed the Board's April 2006 decision to the 
United States Court of Appeals for Veterans Claims (CAVC).  
In February 2007, the CAVC received notice that the veteran 
had died in December 2006.  Thereafter, in a Memorandum 
Decision dated in March 2007, the CAVC vacated the Board's 
April 2006 decision and dismissed the appeal.  



FINDINGS OF FACT

1.  The appellant in this case had honorable active service 
from June 1960 to July 1968, followed by a period of service 
ending in 1971 with an other than honorable discharge.    

2.  In February 2008, the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office, Los 
Angeles, California, that the appellant died in December 
2006.




CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim at this 
time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2008); but see Veterans' Benefits Improvement Act of 2008, 
Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2008).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the Veteran.  38 C.F.R. 
§ 20.1106 (2008).  


ORDER

The appeal is dismissed.



		
BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


